





EXHIBIT 10.34




Aspen Group, Inc.

224 West 30th Street, Suite 604

New York, New York 10001













March 12, 2014










Via Email:  michael.matte@aspen.edu

Mr. Michael Matte

3911 Ocean Drive

Singer Island, FL 33418




Re:

Future Consulting Services




Dear Mike:




This Consulting Agreement is being executed in conjunction with a General
Release and Termination Agreement through which you have resigned as an Officer
and employee of Aspen Group, Inc. (the “Company”) and Aspen University Inc.
(“Aspen University”).




We agree that effective November 1, 2014, you will become a part-time consultant
to the Company.  Your services will be provided through your consulting company,
Matte Holdings, Inc. Your services will consist of responding to questions
presented to you by email or telephone call from attorneys at Nason, Yeager,
Gerson, White & Lioce, P.A. (“Nason Yeager”), the Company’s Chief Financial
Officer or the Company’s auditors.  You shall be required to provide an answer
to the best of your recollection within three business days of the request,
which may be written or oral.  The questions presented to you shall only relate
to the business of the Company and Aspen University during the period that you
were an employee as well as information relating to the ongoing Patrick Spada
litigation that came to your attention while you were an employee.  You shall
not be required to testify in such litigation but, if you are subpoenaed by any
party, the Company shall compensate you at the rate of $1,000 per day of
testimony (or portion of a day), which sums shall be payable on a daily basis in
advance.  




For your services as a part-time consultant to the Company and Aspen University,
the Company agrees to pay you the sum of $150,000, payable as set forth below.
On November 3, 2014, Irwin Gilbert, P.A. shall wire transfer to Matte Holdings,
Inc. the sum of $90,000, provided that you have provided wire transfer
instructions to it.  On February 2, 2015, Irwin Gilbert, P.A. Yarnell shall wire
transfer to you the balance of the $60,000 to Matte Holdings, Inc. The sums paid
shall not be subject to repayment, except if you willfully refuse to respond to
the questions provided above and you are given five business days’ notice in
writing that you have been alleged to have not provided answers and you do not
provide such answers within the five business days thereafter. For clarity, the
payment of these sums is not dependent upon the





--------------------------------------------------------------------------------

Company having need of your services or calling upon you to answer questions.
 The Company acknowledges that adequate consideration has been received,
including your agreement to make yourself available to consult as needed if
needed.




The Company agrees to make the following payments for the benefit of Michael
Matte:

Payment Due Date

 

Payment Amount

 

Payment Due Date

 

Payment Amount

March 12, 2014

 

$10,000.00

 

September 1, 2014

 

$10,000.00

April 1, 2014

 

$10,000.00

 

October 1, 2014

 

$10,000.00

May 1, 2014

 

$10,000.00

 

November 3, 2014

 

$10,000.00

June 2, 2014

 

$10,000.00

 

December 1, 2014

 

$20,000.00

July 1, 2014

 

$10,000.00

 

January 2, 2015

 

$20,000.00

August 1, 2014

 

$10,000.00

 

February 2, 2015

 

$20,000.00




All payments shall be by wire transfer to “Irwin R. Gilbert, P.A. Trust Account
in accordance with the attached wire transfer instructions.




Consequence of Default.   The Company acknowledges its obligation to pay the sum
of $150,000.00 to Michael Matte.  As an accommodation, the parties have agreed
that the payment shall be accomplished according to the schedule set forth
immediately above.  All wire transfers must be completed so that funds are
irrevocably released into the Irwin R. Gilbert, P.A. Trust Account no later than
12:01 P.M. on the next banking business day after the payment is due. If the
Company fails to do so, you may give written notice to it by email to
mike@aspen.edu. Any failure to cure the noon payment within three business days
(or such longer period as banks in the City of New york are not open for
business) shall be a default. A default shall result in the following: (i) an
immediate acceleration of the debt so that all unmade payments shall be
immediately due and owing; (ii) Michael Matte shall be entitled to a judgment by
consent which may be entered at his discretion in either or both, New York
County Supreme Court, New York and/or Palm Beach County Circuit Court, Palm
Beach County, Florida.




















--------------------------------------------------------------------------------




If the foregoing is acceptable to you, please execute a copy in the place
indicated below and email it to me.




 

Very truly yours,

 

 

 

 

 

 

 

Michael Mathews

 

Chief Executive Officer




ACKNOWLEDGED and AGREED:










______________________________

Michael Matte












